Case 1:19-cr-20674-DPG Document 378 Entered on FLSD Docket 07/29/2021 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA

CASE NO.: 19-20674-CR-GA YLES

UNITED STATES OF AMERICA,

VS.

JOSHUA RYANJOLES, et al.,

Defendants.
/

 

DEFENDANT’S OBJECTIONS TO
FINAL PRESENTENCE INVESTIGATION REPORT

Defendant Joshua Ryan Joles hereby files his Objections to the Final
Presentence Investigation Report.
PART A. THE OFFENSE

Mr. Joles’ incorporates by reference Objections to the description of the
Offense Conduct as discussed in his Objections to the Probation Services Report
[D.E. 357]. While the PSR notes that the information gathered was obtained from
various Factual Proffers, some of the information is misinterpreted and does not
comport with Mr. Joles’ conduct or his factual proffer.
OFFENSE LEVEL COMPUTATION

Generally, Mr. Joles’ plea agreement and factual proffer provide the

foundation for the sentencing calculation in this case. Mr. Joles objects to any
Case 1:19-cr-20674-DPG Document 378 Entered on FLSD Docket 07/29/2021 Page 2 of 4

calculation that differs from what is provided for in the plea agreement. Moreover,
the proper calculation ofthe guidelines can be one of two calculations. Pursuant to
2B1.1(b)(1) the base level offense is 6, plus 24 levels for the loss amount, and 4
levels pursuant to 2B1.1(b)(8)(B) for supply chain. Alternatively, under 2S1.1 (a2)
the base level offense is 8, plus 24 levels for the loss amount, and 2 levels for a
conviction under money laundering under 2S.1.1(b)(2)(B). Under either calculation,
the adjusted offense level is 34. From this adjusted offense level, there should be an
additional 3 level deduction for acceptance of responsibility. As such, the Total
Offense Level is 31. Any other calculation results in double counting.

1. Mr. Joles objects to Paragraphs 118-120 and the base offense level
calculation contained therein. Mr. Joles refers to the above calculation as the correct
calculation. Further, Mr. Joles objects to the sophisticated means enhancement
contained in Paragraph 120 andrepeated in Paragraph 122. Mr. Joles’ objections is
twofold. First, the enhancement should not apply. Second, the enhancement should
not be counted twice. Mr. Joles provides a detailed objection to sophisticated means
enhancement below.

2. Mr. Joles objects to Paragraph 121 as the calculation is inconsistent
with the proper calculation of the guidelines and refers to the general objection made

supra.
Case 1:19-cr-20674-DPG Document 378 Entered on FLSD Docket 07/29/2021 Page 3 of 4

3. Mr. Joles objects to Paragraph 122. As noted in Section 18, the PSR
repeats the sophisticated means enhancementtwice. Additionally, Mr. Joles, jomed
by the government, objects to attributing to the defendant either sophisticated means
or sophisticated laundering enhancements on the facts of the defendant’s case and
consistent with the resolution of those issues in other sentencings in this case. The
fraud and related conduct attributed to Joles, while it occurred over several years
was repetitive, does not meet the required level for guideline enhancement for
sophistication; the enhancements were found similarly inapplicable to the other
defendants involved in the money laundering conspiracy in this case and should not
be applied here. The same conclusion ofno-applicable sophistication enhancement
was made as to the other defendants in this case, with the government similarly
agreeing that no sophisticated means or laundering enhancements were warranted in
this case.

4. Mr. Joles objects to Paragraph 40, the Adjusted Offense Level should
be 34 as discussed above in the general objection.

5. Mr. Joles objects to Paragraph 130, the Total Offense Level should be

31 as discussed above in the general objection.
Case 1:19-cr-20674-DPG Document 378 Entered on FLSD Docket 07/29/2021 Page 4 of 4

Respectfully submitted,

TACHE, BRONIS AND DESCALZO, P.A.
150 S.E. 2™4 Avenue, Suite 600
Miami, Florida 33131

Telephone: (305)537-9565
Facsimile: (305)537-9567

 

By: /s/ Marissel Descalzo
Marissel Descalzo
Florida Bar No. 669318
mdescalzo@tachebronis.com
service@tachebronis.com

 

 

CERTIFICATE OF SERVICE
I hereby certify that a true and correct copy of the foregoing was filed with
the Court, served on Probation, and on all counsel of record this 29th day of July,

2021.

By: /s/ Marissel Descalzo
Marissel Descalzo, Esq.

 
